Citation Nr: 1411387	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  07-33 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for laceration of the knuckle of the right hand. 

2.  Entitlement to service connection for sinusitis. 

3.  Entitlement to service connection for bilateral pes cavus.

4.  Entitlement to service connection for a left eye convergence disorder. 

5.  Entitlement to an initial disability rating in excess of 30 percent for service-connected anxiety disorder, not otherwise specified (NOS), to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction currently resides at the RO in Denver, Colorado. 

In November 2010, the Veteran was scheduled for a videoconference hearing before the Board.  However, he failed to appear.

In August 2011, the Board remanded the Veteran's claims of entitlement to service connection for laceration of the knuckle of the right hand, sinusitis, a left eye convergence disorder, and bilateral pes cavus .  The Appeals Management Center (AMC) continued the previous denial of these claims in a September 2012 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

Additionally, in August 2011 the Board remanded the Veteran's claims of entitlement to service connection for a groin rash, a right index finger laceration, and an acquired psychiatric disorder to include PTSD.  In a September 2012 rating decision, the AMC granted these claims.  In view of the foregoing, these service connection issues have been resolved and are no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).

A July 2012 Supplemental Statement of the Case addresses the issue of service connection "for bilateral foot degenerative joint disease, hammertoes, hallux valgus," but there is no indication from the file that the Veteran's appeal encompassed this claim.  The Board will not therefore address this issue on appeal, but notes that it was referenced in a September 2013 brief presentation.  Accordingly, the issue is referred to the RO for appropriate action.

As indicated above, the September 2012 rating decision granted service connection for an acquired psychiatric disorder, specifically anxiety disorder, NOS, to include PTSD, and assigned a 30 percent disability rating effective February 21, 2006.  In a subsequent August 2013 statement, the Veteran expressed disagreement with the assigned disability rating.  A statement of the case (SOC) pertaining to this issue has yet to be issued by the RO.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that where a notice of disagreement (NOD) is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The issue of entitlement to service connection for a bilateral leg disability was raised by a statement from the Veteran dated August 2013, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an increased disability rating for anxiety disorder to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed laceration of the knuckle of the right hand or residuals thereof.

2.  The Veteran's currently diagnosed sinusitis is not related to his military service.

3.  The Veteran's preexisting bilateral pes cavus, which was noted at service entrance, did not undergo an increase in severity during active service.

4.  The Veteran's left eye convergence disorder is congenital in nature; there is no indication that the left eye convergence disorder underwent an increase in severity during service, and no disease or injury was superimposed on the preexisting left eye convergence disorder during service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a laceration of the knuckle of the right hand are not met. 38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 

2.  The criteria for establishing entitlement to service connection for sinusitis are not met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for establishing entitlement to service connection for bilateral pes cavus are not met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2013). 

4.  The criteria for establishing entitlement to service connection for a left eye convergence disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 4.9 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for laceration of the knuckle of the right hand, sinusitis, a left eye convergence disorder, and bilateral pes cavus.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in August 2011, the Board remanded these claims and ordered the AOJ or AMC to provide the Veteran with VA examinations regarding his laceration of the knuckle of the right hand, sinusitis, a left eye convergence disorder, and bilateral pes cavus.  The Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was provided VA examinations in March 2012 for his laceration of the knuckle of the right hand, sinusitis, a left eye convergence disorder, and bilateral pes cavus, and reports of the examinations were associated with his claims folder.  The Veteran's claims were readjudicated via the September 2012 SSOC.  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by a letter mailed in March 2006.  The Veteran was notified as to what was required to substantiate his claims for service connection as well as the allocation of responsibilities between himself and VA.  A March 2006 letter also provided notice with respect to the effective-date and rating elements of the claim.

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  The evidence of record includes the Veteran's statements, his service treatment records, as well as VA and private treatment records.  

The Board also notes that an August 2005 Social Security Administration (SSA) letter contains references to Medicare hospital and medical insurance but does not in any way indicate that the Veteran has applied for, or is in receipt of, SSA disability benefits.

The Veteran was afforded VA examinations in March 2012 for his laceration of the knuckle of the right hand, sinusitis, left eye convergence disorder, and bilateral pes cavus.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, reviewed his claims folder, documented his current medical condition, and rendered opinions that were supported by a rationale.  The Board therefore concludes that the VA examinations reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  
  
Thus, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.
The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of an accredited representative.  He failed to report for a videoconference hearing before the Board.  

Accordingly, the Board will proceed to a decision as to the issues of entitlement to service connection for laceration of the knuckle of the right hand, sinusitis, a left eye convergence disorder, and bilateral pes cavus.

Service connection for laceration of the knuckle of the right hand

The Veteran contends that he has a laceration of the knuckle of the right hand that is related to his military service.  Specifically, he contends that the laceration occurred during combat in Vietnam.  See the March 2012 VA examination report.

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a diagnosis of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

As indicated above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson, supra.

With respect to Hickson element (1), the competent medical evidence of record does not demonstrate that the Veteran is currently diagnosed with a laceration of the knuckle of the right hand or residuals thereof.  

The Board notes that the Veteran was afforded a VA examination for his claimed laceration of the knuckle of the right hand in March 2012.  At that time, the Veteran reported that he believed that his laceration of the knuckle of the right hand was caused during combat in Vietnam when he was cut by a Vietcong enemy soldier.  He did not remember any other lacerations to his hand during service.  Upon examination of the Veteran, the VA examiner reported "no residuals, status post knuckle laceration, side and finger unspecified."  Although the examiner reported that a laceration of the "knuckle" (side and finger unspecified) is recorded in the Veteran's service treatment records, this appeared to be related to scraping paint, and it was a minor laceration which did not require sutures and the Veteran did not remember that event.  Furthermore, it had healed and there was no evidence on the examination of any residuals related to this laceration.  As such, the examiner reported that there was no corresponding diagnosis for the Veteran's claimed laceration of the knuckle of the right hand, other than "no residuals, status post knuckle laceration, side and finger unspecified."    

The March 2012 VA examination report was based upon a thorough review of the record, a thorough examination of the Veteran, and an analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").    

The Board is of course aware that the Veteran is competent to identify obvious physical defects as to scars.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  However, during the March 2012 VA examination, he was not able to specifically identify the claimed scar on the knuckle of his right hand.  Indeed, he reported that he "believed" that the right knuckle laceration was in reference to a right index finger laceration (for which he is service-connected) and did not remember any other lacerations to the right hand during service.  However, as discussed above, the VA examiner was unable to identify a scar of the knuckle of the right hand after thorough examination.  As such, to the extent that it can be inferred from the Veteran's presentation that he is contending that he in fact has the claimed scar, this is outweighed by the negative physical examination report. 

As indicated above, the Veteran's service treatment records document treatment for a "lac[eration] of knuckle" in July 1965 from scraping paint.  The Board recognizes the Court's decision in McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the presence of a chronic disability at any time during the claim process can justify a grant of service connection where the record otherwise supports it, even where the most recent diagnosis is negative).  The Board also recognizes the Court's decision in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), which held that a claimant satisfies the current disability threshold when a disability exists at the time his or her claim was filed, even if the disability resolves prior to VA's adjudication of the claim.  In this case however, the July 1965 service treatment record does not indicate whether the knuckle that was lacerated was on the Veteran's right or left hand.  In any event, the service treatment records do not document any residual scar of the laceration.  Additionally, the March 2012 VA examination revealed essentially normal findings with respect to the Veteran's claimed laceration of the knuckle of the right hand.  Indeed, with regard to the July 1965 treatment for the laceration to the knuckle, the VA examiner reported that it was a minor laceration which did not require sutures and the Veteran did not remember that event.  Furthermore, it had healed, and there was no evidence on the examination of any residuals related to this laceration.  The Board also notes that there are no medical findings to the contrary during the pendency of claim, which dates to February 2006 when the Veteran filed his claim for compensation for a right hand knuckle laceration. 

Because the weight of the evidence of record does not substantiate a current diagnosis of a laceration of the knuckle of the right hand, the first Hickson element is not met, and service connection is not warranted on that basis.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist).

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a laceration of the knuckle of the right hand.  The benefit sought on appeal is accordingly denied.  

Service connection for sinusitis

The Veteran essentially contends that he has sinusitis that is related to his military service when he experienced sinus headaches.

The law and regulations pertaining generally to service connection have been set forth above and will not be repeated here.

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) nexus.  See Hickson, supra.

As to Hickson element (1), the medical evidence of record indicates a current diagnosis of chronic sinusitis.  See, e.g., the March 2012 VA examination report.  Hickson element (1) is therefore met.   

With respect to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Veteran has contended that he experiences sinus headaches during service.  The Board observes that his service treatment records, to include his August 1970 separation examination, are absent complaints of or treatment for sinusitis.  However, the Veteran is competent to attest to experiencing sinus headaches during service.  See Jandreau, supra (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Therefore, the Veteran is competent to report the circumstances of experiencing sinus headaches and problems associated therewith during his period of active military service.  Furthermore, the Board finds that the Veteran report of sinus problems, to include headaches, is credible.  Hickson element (2) is therefore arguably met. 

Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current sinusitis is related to his military service.

Specifically, the Veteran was afforded a VA examination in March 2012.  In addition to the results of a current examination, the VA examiner considered the Veteran's report of sinus problems, to include headaches, during service.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with chronic sinusitis and concluded that it is less likely than not (less than 50 percent probability) that the Veteran's sinusitis was incurred in or caused by his military service.  The examiner's rationale for his conclusion was based on his review of the Veteran's service treatment records which were absent evidence of sinus symptoms or treatment.  Furthermore, although the Veteran reported symptoms of sinus headaches during service, the symptoms were minor and did not require any medical treatment during service, and resolved without residuals.  Additionally, there was no evidence of any treatment after service for a sinus condition until over 18 years later in 1988.  The examiner further reported that if the Veteran had sinus problems during service which were severe enough to lead to chronic sinusitis, he would more likely than not have been seen for them during service, and it would not have taken 18 years for him to seek medical treatment for this condition.    

The March 2012 VA examination report was based upon a thorough review of the record, a thorough examination of the Veteran, and an analysis of the Veteran's entire history.  See Bloom, supra.  Additionally, the March 2012 VA examiner's opinion is consistent with the Veteran's medical history, which is absent any symptomatology of sinusitis for several years after service and his service records which do not show complaints of or treatment for sinusitis.  Further, in rendering the opinion, the VA examiner considered the Veteran's service treatment records and his report of longstanding sinus problems, and indicated that the Veteran's military service did not cause his current sinusitis.   

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim, but he has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is the claimant's responsibility to support a claim for VA benefits).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau, supra; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including sinus headaches), has presented no clinical evidence of a nexus between his diagnosed sinusitis and his military service.  The Board finds that the Veteran as a lay person is not competent to associate any of the his claimed symptoms to his military service.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a nexus to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2013) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a nexus.

The Board notes that it is aware of the provisions of 38 C.F.R. § 3.303(b), relating to chronicity and continuity of symptomatology in establishing service connection.  However, the Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's sinusitis is not such a listed disease entity.  Therefore, establishment of service connection on the basis of continuity of symptomatology is not warranted as to this claim.

Accordingly, element (3) is not met, and the Veteran's claim fails on this basis.

In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sinusitis.  The benefit sought on appeal is accordingly denied.



Service connection for bilateral pes cavus

The Veteran contends that he has preexisting bilateral pes cavus that was aggravated during military service.

The law and regulations pertaining generally to service connection have been set forth above and will not be repeated here.

At the time of the service entrance examination, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (2013).  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. 
§ 3.304(b).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994). 

If a preexisting disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe, 7 Vet. App. at 246 (1994). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 
38 C.F.R. § 3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Where the pre-service disability did undergo an increase in severity during service, clear and unmistakable evidence (obvious or manifest, with the burden on VA) is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b).

After consideration of the lay and medical evidence of record, the Board finds that service connection is not warranted for the Veteran's bilateral pes cavus.  In this case, the weight of the evidence shows that the Veteran had a preexisting bilateral pes cavus, which was "noted" at entrance into active service, that did not increase in severity during active service. 

The May 1963 service enlistment examination report notes mild pes cavus.  As the preexisting pes cavus was "noted" at service entrance, the presumption of soundness does not apply to the claimed condition.  See 38 U.S.C.A. § 1111.  As the Veteran's preexisting bilateral pes cavus was "noted" at the time of service entrance, service connection may be granted only if it is shown that the pes cavus was aggravated by service, that is, if the preexisting pes cavus worsened in severity beyond its natural progression during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

If any in-service aggravation of a preexisting disorder noted at service entrance is shown, the in-service evidence of aggravation is considered sufficient to allow for service connection unless there is clear and unmistakable evidence that the disorder was not permanently aggravated beyond the natural progression of the condition during service.  See 38 C.F.R. § 3.306.  In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase, permanent in nature, in the disability.  In this case, the primary question is whether the preexisting bilateral pes cavus increased in severity during active service.  In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability). 

On the question of whether the Veteran's preexisting bilateral pes cavus was aggravated during active service in this case, the Board finds that the weight of the evidence is against finding that the preexisting bilateral pes cavus increased in severity during active service.  The service treatment records are absent of any complaints, findings, or treatment for the preexisting bilateral pes cavus.  The feet were clinically evaluated as normal at the August 1970 service separation examination.  

Pertinently, the Board also notes that the Veteran was afforded a VA examination for his pes cavus in March 2012.  The VA examiner noted the May 1963 enlistment examination that documented mild pes cavus as well as the normal findings on the August 1970 separation examination.  After examination of the Veteran and consideration of his medical history, the VA examiner concluded that the Veteran's pes cavus was not permanently worsened beyond the normal progression during service.  The examiner's rationale for his conclusion was based on his finding that the Veteran did not have any foot problems during service and had no medical visits after service for worsening of the pre-existing pes cavus.     

The March 2012 VA examination report was based upon a thorough review of the record, a thorough examination of the Veteran, and an analysis of the Veteran's entire history.  See Bloom, supra.  Additionally, the March 2012 VA examiner's opinion is consistent with the Veteran's medical history, which is absent any symptomatology of aggravation of the Veteran's pes cavus during service.     

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim but has not done so.  See 38 U.S.C.A. § 5107(a), supra.

The Board notes that the Veteran, while entirely competent to report his foot symptoms both current and past (including having high arches), has presented no clinical evidence of aggravation of his pes cavus during service.  The Board finds that the Veteran as a lay person is not competent to associate any of the his claimed symptoms to his military service.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to aggravation of his pes cavus during service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1), supra.  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of in-service aggravation.

As the Veteran's bilateral pes cavus was noted at service entrance, and the weight of the evidence indicates that it did not increase in severity during service, the weight of the evidence demonstrates no aggravation of the preexisting bilateral pes cavus by service.  Because the evidence does not demonstrate worsening of the bilateral pes cavus during service (preponderance of the evidence is against a finding of worsening during service), the presumption of aggravation does not arise in this case, so the burden on VA to rebut the presumption (by clear and unmistakable evidence) does not arise.  See 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.

For these reasons, the Board finds that a preponderance of the evidence demonstrates that the Veteran's preexisting bilateral pes cavus that was noted upon service entrance did not increase in severity during service; in other words, the Board finds that the Veteran's preexisting bilateral pes cavus noted upon service entrance was not aggravated by service, as defined by 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  Because aggravation by service of the preexisting bilateral pes cavus is not demonstrated, the benefit of the doubt doctrine does not apply, and the claim for service connection for bilateral pes cavus must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102. 

Service connection for left eye convergence disorder

The Veteran essentially contends that he has a pre-existing left eye convergence disorder that increased in severity during his military service.  The Board notes that his May 1963 enlistment examination documents a left eye convergence disorder.  The remainder of his service treatment records, to include his August 1970 separation examination, is absent complaints of or treatment for a left eye convergence disorder.
  
The law and regulations pertaining generally to service connection claims have been set forth above and will not be repeated here.

Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  But service connection is generally precluded by regulation for such "defects", because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R.     §§ 3.303(c), 4.9, 4.127; accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007). 

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that a defect is "more or less stationary in nature", while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2. 

In this regard, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c).  See also Quirin, 22 Vet. App. at 397; Terry, 340 F.3d at 1385-86 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").  However, a congenital defect can still be subject to superimposed disease or injury.  VAOPGCPREC 82-90.  If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability.  Id. 

However, if it is determined during service that a Veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-397.  In this case, as indicated above, the Veteran's May 1963 service enlistment examination report notes that his left eye failed to converge.  As the preexisting left eye convergence disorder was therefore "noted" at service entrance, the presumption of soundness does not apply to the claimed condition.  See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.306.

In short, service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin, 22 Vet. App. at 394; Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-397. It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.  Id. at 395. 

The Board notes that the Veteran's left eye convergence disorder has been assessed as congenital in nature.  See the March 2012 VA examination report.  There are no medical findings to the contrary.  Although it is unclear as to whether the left eye convergence disorder is a congenital defect or a disease, as will be discussed below, regardless of whether the disability is a congenital defect or disease, service connection is not warranted on either basis.

Pertinently, the Veteran was afforded a VA examination for his left eye convergence disorder in March 2012.  The examiner noted the Veteran's history of left eye convergence disorder.  After examination of the Veteran and consideration of his medical history, the examiner diagnosed the Veteran with left eye convergence disorder.  He thereafter reported that the Veteran had a failure to converge his left eye which was present since birth and had not changed since childhood and was not affected by service experience.  He further opined that this condition was not permanently worsened or changed by his service experience.  As such, he concluded that the Veteran's current condition of decreased left eye convergence was pre-existing to service and was not worsened by service experience.  The examiner's rationale for his conclusion was based on his finding that there had been no change of decreased convergence of the left eye.  Furthermore, he reported that the Veteran's current findings are completely in keeping with the actual progression of the congenital disorder.  Moreover, the examiner also diagnosed the Veteran with pseudophakia of each eye, which he opined was related to the Veteran's age and not related to service experience or the convergence problem.  He did not identify any other eye disabilities in the examination report.  Indeed, he reported that the Veteran does not have diplopia or any impact to his vision from the convergence problem because the convergence problem is congenital and the brain suppresses diplopia in this setting.  As such, he did not identify any disease or injury in the Veteran's medical history that was superimposed on the preexisting left eye convergence disorder. 

The March 2012 VA examination report was based upon a thorough review of the record, a thorough examination of the Veteran, and an analysis of the Veteran's entire history.  See Bloom, supra.  

The Veteran has not submitted a competent medical opinion to contradict the VA examiner's opinion that the Veteran's pre-existing left eye convergence disorder is a congenital disorder that did not undergo an increase in severity during service and that there was no disease or injury during service that was superimposed on the pre-existing left eye convergence disorder.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim but has not done so.  See 38 U.S.C.A. § 5107(a), supra. 

The Board notes that the Veteran, while entirely competent to report his eye symptoms both current and past (including failure to converge eye), has presented no clinical evidence of aggravation of his left eye convergence disorder during service or that the disorder was subject to a superimposed disease or injury during service.  The Board finds that the Veteran as a lay person is not competent to associate any of the his claimed symptoms to his military service, as well as not being competent to ascertain whether a condition is, among other things, a congenital disease or a congenital defect.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to aggravation of his left eye convergence disorder during service, or alternatively that the disorder was subject to a superimposed disease or injury in service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1), supra.  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of in-service aggravation or that the disorder was subject to superimposed disease or injury during service.

The Board therefore finds that if the Veteran's left eye convergence disorder is assessed as a congenital defect, there is no competent and probative evidence that the disorder is due to in-service trauma or was subject to a superimposed disease or injury during service.  As such, it is not a disability for purposes of VA disability compensation as it is congenital in nature. 38 C.F.R. § 3.303(c).  See, e.g., Browder v. Derwinski, 1 Vet. App. 204 (1991).  Thus, service connection is denied on this basis.  Alternatively, if the Veteran's left eye convergence disorder is assessed as a congenital disease, a preponderance of the evidence demonstrates that the Veteran's preexisting left eye convergence disorder that was noted upon service entrance did not increase in severity during service; specifically, the Board finds that the Veteran's preexisting left eye convergence disorder noted upon service entrance was not aggravated by service, as defined by 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  Because aggravation by service of the preexisting left eye convergence disorder is not demonstrated, the claim for service connection for left eye convergence disorder must be denied on this basis as well.  




ORDER

Entitlement to service connection for laceration of the knuckle of the right hand is denied. 

Entitlement to service connection for sinusitis is denied. 

Entitlement to service connection for bilateral pes cavus is denied.

Entitlement to service connection for a left eye convergence disorder is denied. 


REMAND

As was described in the Introduction above, in September 2012 the RO awarded entitlement to service connection for anxiety disorder, NOS, to include PTSD and assigned a 30 percent disability rating effective February 21, 2006.  The Veteran has since indicated disagreement with the assigned disability rating.  See a statement from the Veteran dated August 2013.    

In Manlincon, supra, the Court held that where a NOD is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  Thus, the agency of original jurisdiction must issue a SOC as to the Veteran's claim of entitlement to an initial disability rating in excess of 30 percent for service-connected anxiety disorder, NOS, to include PTSD.  

Accordingly, the case is REMANDED for the following action:

Issue a SOC pertaining to the issue of entitlement to an initial evaluation in excess of 30 percent for service-connected anxiety disorder, NOS, to include PTSD.  In connection therewith, the Veteran and his representative should be provided with appropriate notice of his appellate rights.  If, and only if, the Veteran files a timely substantive appeal, the case must be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on this matter.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


